Name: Commission Regulation (EEC) No 1174/93 of 13 May 1993 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 5. 93 Official Journal of the European Communities No L 118/61 COMMISSION REGULATION (EEC) No 1174/93 of 13 May 1993 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 759/93 (3), as amended by Regulation (EEC) No 1027/93 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 759/93 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 16 May 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28. 6 . 1968, p. 13 . (2) OJ No L 215, 30. 7. 1992, p. 64. O OJ No L 77, 31 . 3 . 1993, p. 48 . (j OJ No L 105, 30. 4. 1993, p. 33 . No L 118/62 Official Journal of the European Communities 14. 5. 93 ANNEX to the Commission Regulation of 13 May 1993 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code N «0 '"P0" levy 0401 10 10 15,24 0401 10 90 14,03 0401 2011 21,49 0401 20 19 20,28 0401 20 91 27,24 0401 20 99 26,03 0401 30 11 71,32 0401 30 19 70,11 0401 30 31 138,62 0401 30 39 137,41 0401 30 91 234,13 0401 30 99 232,92 040210 11 (4) 100,44 040210 19 00 93,19 0402 10 91 (') (4) 0,9319 / kg + 29,16 040210 99 C)(4) 0,9319 / kg + 21,91 0402 21 11 0 *WO 0402 21 17 0 168,15 0402 21 19 00 168 .15 0402 2191 0 0 21 !&gt;61 0402 2199 0 0 204,36 0402 29 11 000 1,6815 / kg + 29,16 0402 29 15 00 1,6815 / kg + 29,16 040229 19 00 1,6815 / kg + 21,91 0402 29 9 1 (') 0 2,0436 / kg + 29,1 6 0402 29 99 (') 0 2,0436 / kg + 21 ,9 1 0402 91 1 1 0 42,62 0402 91 19 0 42,62 0402 91 31 0 53,28 0402 91 39 0 53,28 0402 91 51 0 138.62 0402 91 59 0 137,41 0402 9191 0 234,13 0402 91 99 0 232,92 0402 99 11 0 51,73 0402 99 19 0 51,73 0402 99 3 1 0 0 1 3499 / kg + 25,54 0402 99 39 (') 0 1 .3499 / kg + 24,33 040299 91 0 0 2,3050 / kg + 25,54 0402 99 99 0 0 2,3050 / kg + 24,33 0403 10 02 100,44 040310 04 175,40 0403 10 06 211,61 0403 10 12 0 0,9319 / kg + 29,16 0403 10 14 0 1,6815 / kg + 29,16 CN code Not*V Ir"P °rt levy 0403 10 16 (') 2,0436 / kg + 29,16 0403 10 22 23,90 0403 10 24 29,65 0403 10 26 73,73 0403 10 32 0 0,1 786 / kg + 27,95 0403 10 34 0 0,2361 / kg + 27,95 0403 10 36 0 0,6769 / kg + 27,95 0403 90 11 100,44 0403 90 13 175,40 0403 90 19 211,61 0403 90 31 0 0,9319 / kg + 29,16 0403 90 33 0 1,6815 / kg + 29,16 0403 90 39 0 2,0436 / kg + 29,16 0403 90 51 23,90 ¢ 0403 90 53 29,65 0403 90 59 73,73 0403 90 61 0 0,1786 / kg + 27,95 0403 90 63 0 0,2361 / kg + 27,95 0403 90 69 0 0,6769 / kg + 27,95 0404 10 02 27,06 0404 10 04 175,40 040410 06 211,61 0404 10 12 100,44 0404 10 14 175,40 040410 16 211,61 040410 26 0 0,2706 / kg + 21,91 040410 28 (') 1,6815 / kg + 29,16 04041032 (') 2,0436 / kg + 29,16 040410 34 (') 0,9319 / kg + 29,16 0404 10 36 O 1,6815 / kg + 29,16 0404 10 38 O 2,0436/ kg + 29,16 040410 48 0 0,2706 / kg 0404 10 52 0 1,6815 / kg + 6,04 0404 10 54 O 2,0436 / kg + 6,04 040410 56 O 0,9319 / kg + 6,04 0404 10 58 O 1,6815 / kg + 6,04 0404 10 62 O 2,0436 / kg + 6,04 0404 10 72 O 0,2706 / kg + 21,91 040410 74 O 1,6815 / kg + 27,95 040410 76 0 2,0436 / kg + 27,95 0404 10 78 O 0,9319 / kg + 27,95 0404 10 82 O 1,6815 / kg + 27,95 0404 10 84 O 2,0436 / kg + 27,95 0404 90 11 100,44 0404 90 13 175,40 14. 5. 93 Official Journal of the European Communities No L 118/63 CN code lÃ evy 0404 90 19 211,61 0404 90 31 100,44 0404 90 33 175,40 0404 90 39 211,61 0404 90 51 (') 0,9319 / kg + 29,16 0404 90 53 (') (3) 1 ,68 1 5 / kg + 29,1 6 0404 90 59 (') 2,0436 / kg + 29,16 0404 90 91 (') 0,9319 / kg + 29,16 0404 90 93 (') (3) 1 ,68 1 5 / kg + 29,1 6 0404 90 99 (') 2,0436 / kg + 29,16 0405 00 11 (0 241,26 0405 00 19 O 241,26 0405 00 90 294,34 0406 10 20 (4)(6) 220,52 0406 10 80 (4)0 273,81 0406 20 10 (3)(4)(6) 402,07 0406 20 90 (4) (6) 402,07 0406 30 10 (3) (4) (6) 176,25 0406 30 31 (3)(4)(6) 165,83 0406 30 39 (3) (4) (6) 176,25 0406 30 90 (3) (4) (6) 272,97 0406 40 00 (3)(4)(6) 157,28 0406 90 11 (3)(4)(6) 231,80 0406 90 13 (3)(4)(6) 164,13 0406 90 15 (3)(4)0 164,13 0406 90 17 (3) (4) (6) 164,13 0406 90 19 (3)(4)(6) 402,07 0406 90 21 (3) (4) (6) 231,80 0406 90 23 (3) (4) (6) 177,09 0406 90 25 (3)(4)( «) 177,09 0406 90 27 (3)(4)(6) 177,09 0406 90 29 (3)(4)(6) 177,09 CN code ImP °rt levy 0406 90 31 (3) (4) (6) 177,09 0406 90 33 (4) (6) 177,09 0406 90 35 OCX6) 177,09 0406 90 37 (3)(4)(6) 177,09 0406 90 39 (3)(4)(6) 177,09 0406 90 50 (3)(4)(6) 177,09 0406 90 61 (4) (6) 402,07 0406 90 63 (4) (6) 402,07 0406 90 69 (4) (') 402,07 0406 90 73 (4)(6) 177,09 0406 90 75 (4) (6) 177,09 0406 90 77 (4)( «) 177,09 040690 79 (4)(6) 177,09 0406 90 81 (4)(6) 177,09 0406 90 85 (4)(6) 177,09 0406 90 89 (3) (4) (6) 177,09 0406 90 93 (4)(6) 220,52 0406 90 99 (4)0 273,81 1702 10 10 26,86 1702 10 90 26,86 2106 90 51 26,86 2309 10 15 72,31 2309 10 19 93,75 2309 10 39 88,55 2309 10 59 74,70 2309 10 70 93,75 2309 90 35 72,31 2309 90 39 93,75 2309 90 49 88,55 2309 90 59 74,70 2309 90 70 93,75 (') The levy on 1 00 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated. (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this code imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation. (4) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90 . O No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (6) Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 584/92 have been presented, are subject to the levies set out in the Annex to that Regulation.